DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 9/3/2021, claims 1, 3, 4, 7, 9, 13, 15, 17, and 18 were amended, claims 2 and 16 were cancelled, and no claims were newly introduced. Accordingly claims 1, 3-15, 17-18 are currently pending in the application.
Allowable Subject Matter
Claims 1, 3-15, 17-18 are allowed over prior art of record.
Most relevant prior art of record is Ahn et al. (US 20190050024 A1) hereinafter Ahn.
Regarding claim 1, Ahn teaches A display apparatus (“Display device 1” in ¶[0044]) comprising: a display module (Display panel 200 in Fig. 3); a back cover (“The bracket 300” in ¶[0066] and 300 in Figs. 1-3, 5) disposed at a rear surface of the display module (“The top surface of the bottom plate of the bracket 300 may face the bottom surface of the display panel 200 and the sidewalls of the bracket 300 may face the side surfaces of the display panel 200 and the window 100.” in ¶[0066]); a compartment provided inside the back cover (implied since items 310 and 311 are inside bracket 300 in Fig. 3); a fixing element provided inside the compartment (“the plurality of vibro-acoustic elements 210a and 210b are attached to the lower surface of the display panel 200 through a separate adhesive member or the like provided therebetween.” in ¶[0058]); a sound generating unit inserted into the compartment (“The display device 1 may include a plurality of vibro-acoustic elements 210a and 210b to be described later.  The vibro-acoustic elements 210a and 210b may be an element having a speaker function or a microphone function by being vibrated.” in ¶[0042] and 210a and 210b in Fig. 3) and installed by the fixing element; and an adhesive element attaching an upper surface of the sound generating unit and the rear surface of the display module  (“the plurality of vibro-acoustic elements 210a and 210b are 
Ahn does not specifically disclose the apparatus further comprising wherein the back cover includes: an upper substrate facing to the rear surface of the display module; a lower substrate apart from the upper substrate with a predetermined distance; and a plurality of partition walls disposed between the upper substrate and the lower substrate, wherein the compartment is defined by the upper substrate, the lower substrates and at least one partition wall, and wherein a bottom surface of the compartment is joined with bottom of the sound generating unit by the fixing element.
The following is the reason for allowance of claim 1:
Ahn alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein the back cover includes: an upper substrate facing to the rear surface of the display module; a lower substrate apart from the upper substrate with a predetermined distance; and a plurality of partition walls disposed between the upper substrate and the lower substrate, wherein the compartment is defined by the upper substrate, the lower substrates and at least one partition wall, and wherein a bottom surface of the compartment is joined with bottom of the sound generating unit by the fixing element,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3-8, claims are allowed for their dependency on allowed claim 1.
Regarding claim 9, claim is allowed for being the apparatus comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 10-15, and 17-18, claims are allowed for their dependency on allowed claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654